Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered August 5, 2005 in a personal injury action. The order, insofar as appealed from, granted in part the motion of defendant Darien Lake Theme Park and Camping Resort, Inc. for summary judgment on its cross claims for indemnification against defendant Metropolitan Entertainment, Inc.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Kehoe, J.P, Martoche, Smith and Pine, JJ.